DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 is fully responsive and therefore has been entered.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2016-082465 (filed on 04/15/2016 and JP2017-078980 (filed on 04/12/2017) were received with the present application.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “the first vulcanized rubber composition has a proportion of the silica being from 10 to 30 parts by mass based on 100 parts by mass of the carbon black” (in lines 16-17) renders the claim vague and indefinite. It is unclear if the silica and the carbon black recited in lines 16-17 are referring to only the silica and the carbon black in the filler of the first vulcanized rubber composition (as described within intervening limitations in lines 10-11 of claim 1), or if said limitations are referring to all/ total amount of the silica and the carbon black used in the first vulcanized rubber composition (e.g. collective amount of silica and carbon black included in the filler and included in all other areas of the first vulcanized rubber composition). In other words, is the lines 16-17 limitations attempting to require, the filler of the first vulcanized rubber composition containing 10 to 30 parts by mass of silica per 100 parts by mass of the carbon black in the filler? For examination purposes, the examiner is interpreting the silica and the carbon black recited in lines 16-17 of claim 1 as being drawn to the silica and the carbon black in the filler of the first vulcanized rubber composition; however, clarification by the applicant is required.  

Claim 1 limitation “the first vulcanized rubber composition has a proportion of the carbon black being from 30 to 60 parts by mass based on 100 parts by mass of the rubber component” (in lines 18-19) renders the claim vague and indefinite. It is unclear if the carbon black recited in lines 18-19 is referring to only the carbon black in the filler of the first vulcanized rubber composition (as described within intervening limitations in lines 10-11 of claim 1), or if said limitations are referring to all/ total amount of the carbon black used in the first vulcanized rubber composition (e.g. collective amount of carbon black included in the filler and included in all other areas of the first vulcanized rubber composition). In other words, is the lines 18-19 limitations attempting to disclose, the filler of the first vulcanized rubber composition containing 30 to 60 parts by mass of carbon black per 100 parts by mass of the rubber component in the first vulcanized rubber composition? For examination purposes, the examiner is interpreting the carbon black recited in lines 18-19 of claim 1 as being drawn to the carbon black in the filler of the first vulcanized rubber composition; however, clarification by the applicant is required.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 includes the broad recitation “a first vulcanized rubber composition comprising a rubber component and a filler…the filler contains 30 parts by mass or more of carbon black…based on 100 parts by mass of the rubber component” (in lines 7-11), and also the narrower recitation “the first vulcanized rubber composition has a proportion of the carbon black being from 30 to 60 parts by mass based on 100 parts by mass of the rubber component” (in lines 18-19). That is, claim 1 states the first vulcanized rubber composition containing 30 parts by mass or more of carbon black per 100 parts by mass of the rubber component (broad range), while subsequently stating the first vulcanized rubber composition containing 30 to 60 parts by mass of carbon black per 100 parts by mass of the rubber component (narrow range). Resultingly, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 6 and 9 depends from parent claim 1. Therefore, claims 6 and 9 are also indefinite for the reasons set forth above. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the following reasons:
The prior art of record, either individually or in combination, fail to teach or suggest, a frictional power transmission belt with the specific collective structural configuration recited within independent claim 1. In particular, a frictional power transmission belt being a raw-edge cogged V-belt that comprises: a tension member embeded within an adhesion rubber layer, a compression rubber layer, and a tension rubber layer; the adhesion rubber layer being formed of a first vulcanized rubber composition that includes a rubber component and a filler; the rubber compound of the first vulcanized rubber composition being a chloroprene rubber, while the filler of the first vulcanized rubber composition containing 30 to 60 parts by mass of carbon black based on 100 parts by mass of the rubber component and containing 0.1 to 15 parts by mass of silica based on 100 parts by mass of the rubber component; the tension member having an overcoat layer formed of a second vulcanized rubber composition that includes a rubber component and silica; the rubber component of the second vulcanized rubber composition being a chloroprene rubber, while the portion of silica in the second vulcanized rubber composition being an amount between 15 and 50 parts by mass based on 100 parts by mass of the rubber component; wherein, the silica in the filler of the first vulcanized rubber composition also equating to an amount between 10 and 30 parts by mass based on 100 parts by mass of the carbon black in the filler of the first vulcanized rubber composition.
As detailed in the previous office action (dated 12/02/2021), Nishiyama et al. (European Patent Publication EP2843258 A1) in view of Yoshida et al. (U.S. PGPUB 2019/0011016 A1) can propose a modified frictional power transmission belt/ a raw-edge cogged V-belt that comprises an adhesion rubber layer being formed of a first vulcanized rubber composition and a tension member having an overcoat layer formed of a second vulcanized rubber composition; the first vulcanized rubber composition having a rubber component/ chloroprene rubber and a filler, and the second vulcanized rubber composition having a rubber component/ chloroprene rubber and silica; where the carbon black used in the filler of the first vulcanized rubber composition being from 30-60 parts by mass of the rubber component in the first vulcanized rubber composition, the silica used in the filler of the first vulcanized rubber composition being from 0.1-15 parts by mass of the rubber component in the first vulcanized rubber composition, and the silica used in the second vulcanized rubber composition being from 15-50 parts by mass of the rubber component in the second vulcanized rubber composition. Nevertheless, neither Nishiyama et al. nor Yoshida et al. explicitly disclose, the amount of silica used to produce the filler of the first vulcanized rubber composition being between 10-30 parts by mass per 100 parts by mass of the carbon black used in said filler, while also being between 0.1-15 parts by mass per 100 parts by mass of the rubber component/ chloroprene rubber forming the first vulcanized rubber composition. In the previous office action (dated 12/02/2021), examiner has employed a trivial equation to show, that the amount of silica and carbon black taught by Nishiyama et al. can result in the filler of the first vulcanized rubber composition having the exact proportion of silica per 100 parts by mass of carbon black recited within claim 1 limitations. However, after consulting with another examiner that is knowledgeable in the rubber composition art, it was determine that the equation used in the previous office action (dated 12/02/2021) would not be suitable or appropriate for accurately computing the parts by mass of silica based on 100 parts by of the carbon black; in fact, may other variables pertaining to the formation of first vulcanized rubber composition must be considered when assessing the amount of silica present in the filler based on 100 parts by mass of the carbon black in said filler. Furthermore, examiner acknowledge that the applicant has provided sufficient evidence and/ or reasonings in the specification and the arguments/ response filed on 10/03/2022, which address the importance and benefits of forming a first vulcanized rubber composition for an adhesion rubber layer by incorporating a filler having the definite amount of silica and carbon black described in claim 1. Additionally, all other relevant/ analogues prior art disclosures identified by the examiner, also fail to explicitly reveal or render obvious, a frictional power transmission belt made of the exact material and of the precise amount of said material, as in applicant’s claimed invention. Accordingly, claim 1 limitations appear to consist of allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.

Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 6 and 9 depends from claim 1. Subsequently, claims 6 and 9 also contain the above noted allowable subject matter in parent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654                                                                                                                    
/R.J.D./Examiner, Art Unit 3654